[Cite as Jones v. Columbus State Community College, 2009-Ohio-7182.]

                                     Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




TITUS L. JONES

       Plaintiff

       v.

COLUMBUS STATE COMMUNITY COLLEGE

       Defendant

        Case No. 2008-09414-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Titus Jones, a student formerly enrolled at defendant, Columbus
State Community College (CSCC), filed this action alleging 1) he was defamed by
CSCC personnel; 2) was unjustly terminated from enrollment at CSCC based on an
allegation that he did not disclose a past criminal record; 3) did not receive credit for
classes paid for and completed at CSCC; and 4) CSCC staff improperly made available
his school record to a third party without obtaining prior authorization. Plaintiff seeks
damages in the amount of $2,500.00 claiming defendant acted maliciously causing him
“much anguish.” The filing fee was paid.
        {¶ 2} Defendant specifically denied all allegations by plaintiff. Defendant related
CSCC staff “never made statements about (plaintiff) that were not true to the best of its
knowledge.” Defendant also related plaintiff was provided with academic credit for class
hours he attended in 2007.              Defendant denied plaintiff’s allegation that he was
terminated from enrollment at CSCC. Defendant explained plaintiff “has been asked,
and refused, to meet with its Student Code of Conduct Committee pursuant to its policy
Case No. 2006-03532-AD                        -2-               MEMORANDUM DECISION



before he is permitted to register for additional classes.” Furthermore, defendant denied
plaintiff’s allegation that CSCC inappropriately shared plaintiff’s student information with
a third party. Defendant asserted CSCC’s “actions toward (plaintiff) were at all times
within the scope of its policies and procedures,” and consequently, not actionable.
       {¶ 3} Defendant submitted a “Timeline of Events” chronicling plaintiff’s
enrollment history at CSCC and events forming the basis of this claim. Defendant’s
evidence indicates plaintiff’s “initial enrollment” at CSCC began on March 31, 2003.
Two years later on March 31, 2005, plaintiff filed an application (copy submitted) for
Federal Work Study (FWS) employment with the Legal Aid Society (LAS) on a form
provided by CSCC. This application contained the following question:
       {¶ 4} “Have you ever been convicted of a crime including misdemeanors, but
excluding      traffic violations?      If so, explain including dates (use attachment if
necessary).”
       {¶ 5} Plaintiff did not respond to the criminal conviction question. Plaintiff noted
on the application he graduated from the University of Toledo in 1997 and that he had
been laid off from his job at the Volunteers of America.            Defendant checked this
information and discovered plaintiff’s “employment with Volunteers of America had been
terminated for dishonesty” and he had not graduated from the University of Toledo.
Plaintiff signed the application giving CSCC permission to seek any copies of his arrest
records available in Ohio.           Plaintiff also signed the “Applicant’s Certification and
Agreement”1 provision on the application granting CSCC authorization to make a

       1
        Plaintiff signed and dated this authorization:
       “APPLICANT’S CERTIFICATION AND AGREEMENT
Case No. 2006-03532-AD                           -3-                   MEMORANDUM DECISION




Case No. 2006-03532-AD                           -3-                   MEMORANDUM DECISION



background check on him in regard to such things as work history, personal history, and
criminal record. Defendant checked plaintiff’s “criminal background which reported 2
felony convictions.” Upon discovering the two felony convictions on plaintiff’s record
defendant informed plaintiff by letter (copy submitted) dated April 8, 2005 that he would
not be placed in a work study position. Defendant advised plaintiff was also verbally
informed that he was ineligible for FWS employment. On April 11, 2005, plaintiff had an
appeal meeting regarding the employment ineligibility issue with CSCC Human
Resources Department and the decision to deny employment was upheld. Defendant’s


        “I certify that the facts set forth in the above employment application are true and complete to the
best of my knowledge. I also understand that if employed, falsified statements on this application and
during the interview process shall be considered sufficient cause for dismissal. If I am hired, I agree that
my employment is for no definite period of time unless negotiated by contract and may be terminated,
with or without cause or notice, at any time and for any reason by the College. I understand that no
representative of the College has the authority to enter into any employment agreement contrary to the
foregoing, except an officer of the College in writing. I agree that when my employment is terminated by
retirement or otherwise, I must return all the employer’s property in my custody including, but not limited
to, keys, manuals, books and equipment, before I am entitled to final payment of any amount due me on
separation. YOU ARE HEREBY AUTHORIZED TO MAKE ANY INVESTIGATION OF MY PERSONAL
HISTORY INCLUDING WORK HISTORY, POLICE BACKGROUND AND CONVICTION RECORD, AND
CREDIT RECORD THROUGH ANY INDIVIDUAL, FORMER EMPLOYER, INVESTIGATIVE OR CREDIT
AGENCIES, OR BUREAUS OF YOUR CHOICE. I understand that this information is confidential and I
do hereby release Columbus State Community College, its public safety department and all individuals
Case No. 2006-03532-AD                            -4-                   MEMORANDUM DECISION



Human Resources representative sent plaintiff a letter (copy submitted) that same day
giving written notice of the decision to continue to deny employment based on the
information received from plaintiff’s criminal background check.
        {¶ 6} On April 19, 2005, the CSCC Provost sent plaintiff written notice2
regarding defendant’s internal policy requirements for students with felony convictions
to supply requested information. According to defendant’s “Timeline” plaintiff, on April
25, 2005, submitted a time card for hours worked at LAS to the CSCC FWS
Coordinator, who in turn informed plaintiff he was ineligible for FWS and would not be
paid. In addition, the CSCC FWS Coordinator sent LAS a letter3 (copy submitted) dated


connected therewith from all liability related to the release of these records.”
         2
           “It has been reported that you have been convicted of a felony. Should this be true, the college
will need additional information from you regarding your legal past. A restriction has been placed on your
file pending the receipt of this information. Please submit the following information:
         “- Personal statement of why you want to attend Columbus State at this time. Please include
statement regarding felony(ies) offense.
         “- Type pf Felony(ies)
         “- The specific nature of the felony charge(s)
         “- Dates of all convictions.
         “- Consequences of each felony conviction (sentence imposed).
         “- Official arrest record from county of offense
         “- Any misdemeanor crimes (excluding speeding or minor traffic offenses) of which you were
convicted after the felony conviction.
         “- Dates of those misdemeanor offenses (excluding speeding or minor traffic offenses).
         “-Letter of recommendation (parole officer, employer, minister, etc.)
         “Upon receipt of this letter you will have 30 calendar days, from the date printed on the letter, to
provide the Admission Review Committee with requested information (please return all the information in
one envelope). Mail the requested information to: Admissions Review Committee, Davidson Hall, Rm.
233, Columbus State Community College, 550 East Spring Street, Columbus, OH 43215. The committee
will review the information you provided and you will be notified of their decision in writing. If the
documentation is received less than 30 days prior to the start of the quarter you initially intend to enroll,
your application may not be able to be processed for your start that quarter. If you do not respond within
the 30 days, your application will not be able to be processed.”
         3
           Defendant provided this submission:
Case No. 2006-03532-AD                        -5-                  MEMORANDUM DECISION




Case No. 2006-03532-AD                        -5-                  MEMORANDUM DECISION



April 26, 2005 advising that plaintiff “does not meet college employability guidelines”
and consequently plaintiff could not receive FWS funds for working at LAS. Defendant
maintained the only communication from the CSCC FWS office to LAS in regard to
plaintiff’s employment status was through the April 26, 2005 letter. Defendant reported
plaintiff met with the CSCC Dean of Enrollment Services and the CSCC Director of
Financial Aid on April 27, 2005 who both informed him they supported the decisions
made by the CSCC FWS staff.             According to defendant, plaintiff responded to this


        “April 26, 2005
        “Legal Aid Society of Central Ohio
        “40 West Gay Street
        “Columbus, OH 43215
        “Attn: Marcia Paloff
        “Dear Marcia:
        “Thank you for expressing an interest in Columbus State Community College Federal work-study
candidate Titus Jones. Unfortunately, he does not meet college employability guidelines; therefore we
are unable to honor your request to place Titus Jones as a Federal Work Study student at Legal Aid
Society of Central Ohio. If you should have additional questions or would like to further discuss the
matter please do not hesitate to contact me.
        “Best regards,
        “Monika Wright
        “FWS Coordinator/Financial Aid Advisor
        “550 E. Spring St.
        “Columbus, OH 43215
Case No. 2006-03532-AD                      -6-                MEMORANDUM DECISION



information by indicating his desire to withdraw from CSCC. Defendant denied plaintiff
was told at this April 27, 2005 meeting that he would receive any payment through FWS
for time worked at LAS.        Apparently, plaintiff scheduled a follow-up meeting, but
cancelled on April 29, 2005.
       {¶ 7} In his complaint plaintiff asserted defendant “informed a third party of (his)
school record without permission while participating in the work study program.”
Essentially, plaintiff contended this alleged act by defendant constituted the intentional
infliction of emotional distress. The court finds from reviewing the evidence produced
that the stated information supplied by defendant to a third party, had to be the April 26,
2005 letter sent to LAS advising plaintiff “does not meet college employability
guidelines” for FWS. R.C. 2743.16(A), the statute of limitations section as applied to
actions in this court provides: “Civil actions against the state permitted by sections
2743.01 to 2743.20 of the Revised Code shall be commenced no later than two years
after the date of accrual of the cause of action or within any shorter period that is
applicable to similar suits between private parties.” One of plaintiff’s stated actions is
based on information defendant provided in a letter drafted April 26, 2005. Plaintiff filed
this complaint on September 2, 2008. Any cause of action based on the April 26, 2005
letter had to have been commenced in this court no later than April 26, 2007. This part
of plaintiff’s claim was filed outside the appropriate statute of limitations.
       {¶ 8} Assuming plaintiff did timely file a claim grounded on the intentional
infliction of emotional distress he would not prevail on the evidence presented. Plaintiff
has failed to prove the necessary elements to find liability for the intentional infliction of

       “614-287-3622.”
Case No. 2006-03532-AD                    -7-                MEMORANDUM DECISION




Case No. 2006-03532-AD                    -7-                MEMORANDUM DECISION



emotion distress.
       {¶ 9} Under Ohio law, a plaintiff claiming the tort of intentional infliction of
emotional distress must show: “(1) that the actor either intended to cause emotional
distress or knew or should have known that actions taken would result in serious
emotional distress to the plaintiff, (2) that the actor’s conduct was so extreme and
outrageous as to go beyond all possible bounds of decency and was such that it can be
considered as utterly intolerable in a civilized community, (3) that the actor’s actions
were the proximate cause of the plaintiff’s psychic injury, and (4) that the mental
anguish suffered by the plaintiff is serious and of a nature that no reasonable man could
be expected to endure it.” Burkes v. Stidham (1995), 107 Ohio App. 3d 363, 375, 668
N.E. 2d 982.
       {¶ 10} “It has not been enough that the defendant has acted with an intent which
is tortious or even criminal, or that he has intended to inflict emotional distress, or even
that his conduct has been characterized by ‘malice,’ or a degree of aggravation which
would entitle the plaintiff to punitive damages for another tort. * * * The liability clearly
does not extend to mere insults, indignities, threats, annoyances, petty oppressions, or
other trivialities.” Yeager v. Local Union 20 (1983), 6 Ohio St. 3d, 369, 374-375, 6 OBR
Case No. 2006-03532-AD                           -8-                   MEMORANDUM DECISION



421, 453 N.E. 2d 666.
         {¶ 11} The Tenth District Court of Appeals has also addressed this issue and
held that “to constitute extreme and outrageous behavior, the actions must go beyond
all possible bounds of decency and can be considered as utterly intolerable in a civilized
community.” Perry v. Speedway SuperAmerica, L.L.C., 2002-Ohio-1260. In the instant
claim, no acts shown by defendant toward plaintiff constituted the intentional infliction of
emotional distress.
         {¶ 12} On June 14, 2005, plaintiff’s grades for the 2005 Spring Quarter were
posted.      At this time, plaintiff had still not completed the felony review process
requested in the April 19, 2005 letter sent by the CSCC Provost. Apparently, plaintiff
had no further contact with CSCC until June 26, 2007 when he registered for classes
there.
         {¶ 13} On July 23, 2007, defendant sent plaintiff a certified letter4 (copy

         4
           “July 23, 2007
         “Dear Mr. Jones:
         “Your enrollment at Columbus State Community College has been placed on a ‘pending status’
as a result of your felony conviction record. You will need to provide the following information about your
legal past so the College’s Review Committee can determine your enrollment status:
         “1. Personal Statement
         “Complete the attached Personal Statement Form that provides additional information about your
felony charge(s) and sentencing, the behaviors that led to these charges/convictions, any misdemeanor
crimes you have been convicted of since your felony conviction(s), how you are trying to improve your life,
and your academic plans at Columbus State. The Personal Statement Form must be signed and dated
within the last 30 days.
         “2. Arrest Record
         “Submit an official arrest record from the county in which you were arrested for any felony as well
as an official arrest record from the county in which you presently reside. The arrest record identifies the
charges filed and the date(s) of conviction(s). If you have been convicted of any misdemeanor crimes
since your felony conviction(s), please disclose this information on the Personal Statement Form (see #1
above.) Do not include speeding or minor traffic offenses. The arrest records must be dated within the
Case No. 2006-03532-AD                          -9-                  MEMORANDUM DECISION




Case No. 2006-03532-AD                          -9-                  MEMORANDUM DECISION



submitted) to his last known address notifying him that his enrollment at CSCC had
been placed on a “pending status” due to his felony conviction record.                      The letter
contained specific instructions for plaintiff to supply information in order to have his


last 30 days.
         “3. Letter of Recommendation
         “Submit a letter of recommendation from someone, such as an employer, minister, counselor, or
parole/probation officer, who can verify you are ready to attend college and successfully complete a
college-level academic program. Letters of recommendation from family members/relatives are not
acceptable. The letter of recommendation must be dated within the last 30 days.
         “Mail the requested information to:
         “Columbus State Community College
         “Admissions Office
         “Attn: Admissions Review Committee
         “Madison Hall, lower level
         “550 East Spring Street
         “Columbus, OH 43215
         “Once all of the documents listed above are received, the Review Committee will review your
information and notify you in writing of your next steps. Depending on your situation, you may be granted
regular enrollment or you may be required to appear before the Committee for a personal interview to
determine your enrollment status. Your enrollment status at the College will remain on a pending status
until the review process is complete.
         “If you have questions about the required documentation or the review process, please call (614)
287-2669 or 287-5527 for additional information. Thank you for your interest in pursuing your education
goals at Columbus State.
         “Sincerely,
         “The Review Committee”
Case No. 2006-03532-AD                   - 10 -            MEMORANDUM DECISION



enrollment status changed. The July 23, 2007 letter was returned to CSCC on August
4, 2007 bearing the notation “RETURN TO SENDER ATTEMPTED NOT KNOWN
UNABLE TO FORWARD.”
        {¶ 14} Defendant related plaintiff contacted the CSCC Dean of Enrollment
Services on August 8, 2007 to attempt to “resolve a Summer 2007 scheduling issue.”
Defendant further related that “[d]uring the discussion, Dean told (plaintiff) again about
the requirement that he participate in CSCC’s felony review process before he could
register for Fall classes.” Defendant explained that at some time during the discussion
plaintiff, “became disruptive and (CSCC) security was called, an incident report (copy
submitted) was completed.” Defendant asserted that at sometime during the interaction
between plaintiff and CSCC Dean of Enrollment Services, Martin Maliwesky, plaintiff
was provided with a copy of the July 23, 2007 undeliverable letter by Maliwesky.
        {¶ 15} The incident report referencing plaintiff’s behavior on August 8, 2007 was
subsequently compiled by CSCC Police Department personnel and included witness
statements from various CSCC employees who had interaction with plaintiff.             No
charges were ever filed against plaintiff and he was never detained in connection with
any incident occurring at CSCC on August 8, 2007. The actual incident report was
produced on October 12, 2007. Written witness statements were provided on August 9,
2007.
        {¶ 16} In his complaint plaintiff alleged CSCC employees “slandered and libeled”
him on August 8, 2007 “by fabricating an alleged act of disorderly conduct that was not
committed by” him. Essentially, plaintiff advanced a claim of defamation by CSCC.
Arguably, plaintiff’s cause of action for defamation could have accrued on August 9,
Case No. 2006-03532-AD                   - 11 -             MEMORANDUM DECISION




Case No. 2006-03532-AD                   - 11 -             MEMORANDUM DECISION



2007 when various employees at CSCC drafted statements in connection with plaintiff’s
behavior at CSCC on that date. As has been previously stated, R.C. 2743.16(A), the
statute of limitations for commencing actions in this court, states as follows: Subject to
division (B) of this section, civil actions against the state permitted by sections 2743.01
to 2743.20 of the Revised Code shall be commenced no later than two years after the
date of accrual of the cause of action, or within any shorter period that is applicable to
similar suits between private parties.” (Emphasis added.)
      {¶ 17} The Tenth District Court of Appeals has held that “R.C. 2743.16(A) applies
to all actions against the state in the Ohio Court of Claims.” Talmon v. Ohio State
Lottery Commission (Oct. 6, 1992), Franklin App. No. 92AP-693, citing Fellman v. Ohio
Dept. of Commerce (Sept. 29, 1992), No. 92AP-457. The Supreme Court of Ohio
explained that “[t]he rationale underlying statutes of limitations is fourfold: to ensure
fairness to defendant; to encourage prompt prosecution of causes of action; to suppress
stale and fraudulent claims; and to avoid the inconvenience engendered by delay,
specifically the difficulties of proof present in older cases.” O’Stricker v. Jim Walter
Corp. (1983), 4 Ohio St. 3d 84, 88, 4 OBR 335, 447 N.E. 2d 727, citing Harig v. Johns-
Manville Products Corp. (1978), 284 Md. 70, 75, 394 A. 2d 299
Case No. 2006-03532-AD                   - 12 -              MEMORANDUM DECISION



       {¶ 18} R.C. 2743.16 specifies that shorter periods of limitation that apply to
similar suits between private parties apply to civil actions against the state.        R.C.
2305.11(A) states, in part that “[a]n action for libel, slander, malicious prosecution, or
false imprisonment * * * shall be commenced within one year after the cause of action
accrued.”   The court notes that the “statute of limitations begins to run when the
allegedly defamatory words are first spoken” or published regardless of the aggrieved
party’s knowledge of them. Miller v. Ohio Rehab. Serv. Comm. (1997), 86 Ohio Misc.
2d 97, 100, 685 N.E. 2d 616.” Sabouri v. Ohio Dep’t of Job & Family Servs. (2001), 145
Ohio App. 3d 651, 654, 763 N.E. 2d 1238
       {¶ 19} Plaintiff essentially maintained he was defamed when the CSCC Police
Department compiled an incident report on October 12, 2007 relying on witness
statements drafted on August 9, 2007. The incident report summarized an investigation
into a “disorderly conduct-interfering with others” potential offense. For the purposes of
this claim, the court shall determine the statements regarding plaintiff’s behavior on
August 8, 2007 were first published on October 12, 2007.           Since plaintiff filed his
complaint on September 2, 2008, his claim for defamation falls within the appropriate
statute of limitations and plaintiff is entitled to have his defamation claim decided on the
merits.
       {¶ 20} In the October 12, 2007 incident report, CSCC employee, Amy Barends,
provided a written narrative of her involvement with plaintiff on August 8, 2007. Barends
recalled she “was contacted by a staff member in Madison Hall regarding a student
(plaintiff) who would not comply with the directives given to him by office associates.”
Barends pointed out plaintiff was not at Madison Hall when she arrived there and was
Case No. 2006-03532-AD                   - 13 -             MEMORANDUM DECISION




Case No. 2006-03532-AD                   - 13 -             MEMORANDUM DECISION



told he had left the building and was enroute to the CSCC President’s office. Barends
related when she went to the President’s office she made contact with Valerie Wilson of
Institutional Advancement, who provided information that plaintiff had apparently been
at that office on August 6, 2007 and not August 8, 2007. Barends then returned to
Madison Hall where she advised the three office associates who had interaction with
plaintiff that witness statements from them would be needed. Barends reported she
also contacted Dean of Enrollment Services, Martin Maliwesky, who apparently stated
he became aware of prior situations with plaintiff after he had come to the office “on
several occasions unannounced and disobeying the policies” of CSCC. Barends further
reported she talked to an office assistant, Ms. Richey, who “encountered” plaintiff when
he arrived at the lower level counter at Madison Hall asking her where Room 112 was
located. According to Barends, Ms. Richey was unsure of the location of Room 112 but
offered to find the location for plaintiff. Barends wrote “[a]t that moment he (plaintiff)
barked back at her (Richie) ‘I will find it myself’ as he then proceeded to walk around the
Admission Office after she advised him to come back.” Apparently, according to Richey
as reported by Barends, plaintiff then “entered the International Office reception area
and stood in the lobby. She (Ms. Richey) advised him that Room 112 was not in this
Case No. 2006-03532-AD                     - 14 -         MEMORANDUM DECISION



location. He (plaintiff) angrily stated ‘how would you know.’ ‘You didn’t know where it
was in the first place.’” Barends noted plaintiff continued to refuse to leave the area
when requested by both Richey and another CSCC employee, Denise Flowers. At
some time later, according to the Barends report, plaintiff “encountered” CSCC
International Enrollment Services employee, Jennifer Benmaimoun. Plaintiff was still
looking for Room 112 which was located near Benmaimoun’s work station and when
plaintiff found the room (Dean of Enrollment’s office) he attempted to enter the office
unannounced. Barends wrote plaintiff “stated (Dean of Enrollment) Marty Maliwesky
was expecting him.” Barends recorded plaintiff “threw his papers on (Benmaimoun’s)
desk and began to rant and rave about the issues he was having.”          According to
Barends, plaintiff did not proceed into Maliwesky’s office unannounced and instead
seated himself near Benmaimoun’s work station along the exterior wall after refusing a
request to find a seat in the lobby area. Some time later, plaintiff met with Maliwesky
without incident. Barends provided the following closing information: “Let it be noted
this has been an ongoing distraction by Mr. Jones (plaintiff). He is under investigation
for alleged criminal misconduct where as he could face possible charges.           This
investigation is not attached to this incident.”
       {¶ 21} As part of the incident report, defendant submitted four written witness
statements from CSCC employees regarding their impressions when interacting with
plaintiff in August 2007.    Valerie A. Wilson, an employee at the CSCC Institutional
Advancement Office, recalled she talked with plaintiff on Monday, August 6, 2007 when
he came to that office to submit a letter to defendant’s employee, Dr. Moeller,
expressing his dissatisfaction with the CSCC “felony reporting process.” Wilson related
Case No. 2006-03532-AD                   - 15 -             MEMORANDUM DECISION




Case No. 2006-03532-AD                   - 15 -             MEMORANDUM DECISION



plaintiff talked to her at length “about his history with CSCC, including his charge that a
college employee (not sure if current) revealed his felony history to a possible
employer.” Wilson advised plaintiff talked about other issues he had with CSCC and
observed “[h]e was not abusive at all but he was very insistent about getting a reply
from Dr. Moeller.”    Wilson recalled plaintiff “mentioned the possibility of suing the
college for various violations of his rights.” Wilson maintained she tried to provide
assistance or direct plaintiff to other CSCC personnel to resolve his issues and upon
taking his contact information he finally left the office. In describing her impressions of
this meeting with plaintiff, Wilson stated, “I never felt physically threatened, but he was
insistent, and went into way too much detail for the nature of his request.”
       {¶ 22} A second written statement in reference to her dealings with plaintiff on
August 8, 2007, was provided by CSCC office associate at the International Enrollment
Services, Jennifer Benmaimoun, who initially noted, “a man (plaintiff) very aggressively
stormed into my office area” inquiring about the location of Room 112 (Dean of
Enrollment Office). Benmaimoun recalled plaintiff discovered the location of Room 112
himself, which “is located directly across from the International Enrollment Services
entrance.” Benmaimoun reported plaintiff “said something to the effect of ‘I am looking
Case No. 2006-03532-AD                      - 16 -         MEMORANDUM DECISION



for room 112 which is right there and I will just see myself in’ and walked very
aggressively in that direction.”      Benmaimoun recalled she responded to plaintiff’s
actions by asking him if he had an appointment to see the Dean of Enrollment Services
and plaintiff replied “Marty Maliwesky should be expecting him.”           According to
Benmaimoun, at this point plaintiff “rudely threw his papers on my desk and began to
rant about whatever issue he was having.” Benmaimoun related she requested plaintiff
hold on to his papers and have a seat in the main lobby to wait to see Maliwesky, as
that is standard appointment practice. Benmaimoun further related plaintiff “continued
to be a distraction to myself and the students I was trying to assist.” Benmaimoun
offered the following description of the ensuing moments: “[s]hortly thereafter, Denise
Flowers (CSCC Office Associate Admissions) came back to my area and firmly
addressed him (plaintiff) stating that he was interfering with our work and would need to
be seated in the main lobby.” In response to this direction, according to Benmaimoun,
plaintiff “took a seat along the exterior wall.”
       {¶ 23} Another written statement, signed by Denise Flowers, but apparently
drafted by Patreshia Richey (part-time office associate in the CSCC Admissions Office),
chronicles her (Richey’s) dealings with plaintiff on August 8, 2007 in the CSCC
Admissions Office. Richey pointed out she first observed plaintiff when he approached
her work station at the admissions desk and asked where Room 112 was located and
Richey responded “I told him that I was not sure, yet I would find out for him.” Richey
asserted plaintiff indicated he would find Room 112 himself and after walking about the
Admissions Office he then entered the CSCC International Office area “where he stood
in the lobby.”    Apparently, from her description, Richey followed plaintiff into the
Case No. 2006-03532-AD                    - 17 -            MEMORANDUM DECISION




Case No. 2006-03532-AD                    - 17 -            MEMORANDUM DECISION



International Office lobby and informed him Room 112 was not located in the
International Office. Richey recalled, in response to this information, plaintiff retorted,
“[h]ow would you know. You didn’t know where it was in the first place.” Richey further
recalled she then conversed with Jennifer Benmaimoun and advised her plaintiff “was
looking for room 112, and was difficult to deal with.”      Richey offered the following
narrative describing her last involvement in the August 8, 2007 incident:        “[w]hen I
proceeded to walk out of the International Office past Mr. Jones, he said that without my
help he was able to find room 112, and that anytime he could receive service would be
great. I told him that since he was in the wrong office, that he would have to wait until
those that were in the correct place were served. I advised him to sit in the Admission
lobby area, yet he acted as if he didn’t hear me and refused to move. That is when I
asked Denise (Flowers) to speak to Mr. Jones.”
       {¶ 24} A fourth statement from Denise Flowers was submitted. The following
written statement is reproduced in its entirety:
       {¶ 25} “I was approached by part-time office associate Patreshia (Richey) that a
gentleman was being rude and wouldn’t listen to her instructions on waiting to see Dean
Marty. When I walked out of my office the student was standing in the international
Case No. 2006-03532-AD                  - 18 -             MEMORANDUM DECISION



area, where I approached him and asked him was he here to see the Dean he stated
yes and looked me up and down. I said he was in the wrong area and was blocking the
international reception area for the students to be seen and that he should have a seat
till the Dean was available for his appointment. He didn’t respond and look at me like I
wasn’t talking. I again stated that he needed to have a seat and not be standing in the
international waiting area.   He mumbled something then set down at the table in
international totally disregarding my attempt to get him in the admission lobby waiting
area. He was rude, (and) very uncooperative. Marty ask was it his appt. Mr. Jones?
When I went to inform him of the situation.”
      {¶ 26} Defendant acted on the information provided by the investigation into
plaintiff’s conduct on August 8, 2007 and sent plaintiff a letter to his known listed
address on January 30, 2008. This letter from Dr. Janet M. Rogers, CSCC Dean of
Student Life, notified plaintiff he was in violation of defendant’s student conduct policy
and was requested to appear before the CSCC Student Conduct Committee on
February 29, 2008. The letter from Dr. Rogers contained the following:
      {¶ 27} “Based on information provided to me from the Columbus State
Department of Public Safety, it appears that you are in violation of Columbus State’s
Student Conduct Policy No. 7-12(A), which prohibits students from engaging in ‘any
behavior which compromises the health, safety, peace, or property of any other student
or college staff member or in any way interferes with the operation of the college.’ This
includes:
      {¶ 28} “(5) Disruptive or disorderly behavior including intoxication or indecent
conduct and disruptive behavior in classes or on campus.
Case No. 2006-03532-AD                  - 19 -              MEMORANDUM DECISION




Case No. 2006-03532-AD                  - 19 -              MEMORANDUM DECISION



      {¶ 29} “(6) Failure to obey the directive of an authorized college official in the
performance of his/her duties.
      {¶ 30} “Specifically, on August 08, 2007 at approximately 2:30 p.m., it is alleged
that you would not comply with the directives of Admissions personnel located in
Madison Hall. It is also alleged that you have demonstrated disruptive and/or disorderly
conduct while visiting offices on campus. The incident report and witness statements
are enclosed for your information.
      {¶ 31} “As a result of the seriousness of the reported incident, I am requesting
that you appear before the Student Conduct Committee on Friday, February 29, 2008 at
2:00 p.m. in Aquinas Hall, Room AQ116.           Possible witnesses to appear include
Investigator Lisa Karas, Officer Ralph Harris, Martin Maliwesky, Valerie Wilson, Amy
Barends, Denise Flowers, Jennifer Benmaimoun, and Patreshia Richey.
      {¶ 32} “Please note that a restriction has been placed on your file and you will not
be able to conduct any registration activity, including adding or dropping classes or
obtaining transcripts, pending resolution of this matter.   Please carefully review the
enclosed Student Handbook, pages 77-80, Student Code of Conduct Policy and
Procedure No. 7-12.”
Case No. 2006-03532-AD                      - 20 -            MEMORANDUM DECISION



       {¶ 33} Defendant advised that plaintiff requested a postponement of his February
29, 2008 appearance before the Student Conduct Committee. Defendant apparently
granted this request and pointed out plaintiff was sent a letter asking that he contact the
officer to reschedule a hearing. There is no indication a hearing was ever held in regard
to plaintiff’s conduct on August 8, 2007.
       {¶ 34} Based on the investigation conducted by CSCC Police Department
personnel and the accompanying witness statements from CSCC employees regarding
plaintiff’s conduct and demeanor on August 8, 2007, plaintiff has alleged he has
demonstrated the elements to prove actionable defamation. The Tenth District Court of
Appeals has held that the four elements of the common-law action of defamation are:
       {¶ 35} “(a) a false and defamatory statement concerning another;
       {¶ 36} “(b) an unprivileged publication to a third party;
       {¶ 37} “(c) fault amounting at least to negligence on the part of the publisher; and
       {¶ 38} “(d) either actionability of the statement irrespective of special harm or the
existence of special harm caused by the publication.” Mallory v. Ohio Univ., 2001-Ohio-
8762, quoting 3 Restatement of the Law 2d, Torts (1977), 155, Section 558. The court
concludes plaintiff, in the instant action, has failed to offer any evidence to establish all
elements of actionable defamation have been met in regard to the investigation of the
August 8, 2007 incidents. There is insufficient proof to establish any of defendant’s
personnel made false and defamatory statements to a third party not affiliated with
CSCC of the investigations regarding plaintiff’s conduct.          Additionally, there is no
evidence defendant acted negligently toward plaintiff. Also, plaintiff has not shown the
statements made about his conduct were defamatory in their context or any statements
Case No. 2006-03532-AD                     - 21 -          MEMORANDUM DECISION




Case No. 2006-03532-AD                     - 21 -          MEMORANDUM DECISION



caused him harm.
      {¶ 39} “Under Ohio law, expressions of opinion are generally protected under
Section 11, Article 1, of the Ohio Constitution * * * Whether a statement constitutes fact
or opinion is a question of law to be determined by the court.” Ferreri v. Plain Dealer
Publ. Co. (2001), 142 Ohio App. 3d 629, 639, 756 N.E. 2d 712. Upon review, the court
finds that the alleged defamatory statements made by CSCC personnel constituted
opinions. Therefore, plaintiff has failed to establish his claim referencing defamation in
connection with defendant’s investigation.
      {¶ 40} Defendant’s evidence shows that before plaintiff was requested to appear
before the CSCC Student Conduct Committee, the felony review process regarding
plaintiff’s continued enrollment was completed. After a hearing on this subject, on or
about November 8, 2007, plaintiff’s enrollment was suspended for a year. Defendant
noted that although plaintiff was told he could appeal the suspension, no appeal request
was verified. Defendant subsequently sent plaintiff a transcript of the felony review
hearing. Defendant stated the transcript “was returned by the post office because it had
not been picked up.” Plaintiff did eventually receive a recorded copy of the hearing
transcript on or about February 5, 2008.
Case No. 2006-03532-AD                  - 22 -             MEMORANDUM DECISION



      {¶ 41} In his complaint, plaintiff claimed defendant “terminated his enrollment
without just cause (and) failed to provide (him) with credit for classes completed and
paid for in the amount of $800.00. Plaintiff alleged these stated acts constituted a
breach of contract. Plaintiff also claimed defendant was unjustly enriched; accepting
tuition payment and then failing to grant credit for classes completed.      Conversely,
defendant maintained plaintiff was provided with academic credit with all classes he
completed during the 2007 Summer Quarter. Defendant observed plaintiff “asked for a
refund or academic credit for the class hours he attended in 2007.” It does not appear
from the documentation submitted that defendant accepted tuition payments from
plaintiff and then failed to grant him credit for classes completed.        Furthermore,
defendant denied plaintiff was terminated from classes. Defendant explained plaintiff
“has been asked, and refused to meet with (the CSCC) Student Code of Conduct
Committee pursuant to its policy before he is permitted to register for additional
classes.” Defendant denied the actions taken by CSCC in connection with plaintiff’s
enrollment status constituted a breach of contract.     Plaintiff did not respond to the
assertions made by defendant and did not offer any evidence in rebuttal to defendant’s
evidence.
      {¶ 42} It is well recognized that when a student enrolls in a college or university,
pays his or her tuition and fees, and attends the school, the resulting relationship is
construed as contractual in nature. Behrend v. State (1977), 55 Ohio App. 2d 135, 138,
9 O.O. 3d 280, 379 N.E. 2d 617. The terms of the contract between the university and
the student are generally found in the college catalog and handbooks applied to
students. Embrey v. Central State University (October 8, 1991), Franklin County App.
Case No. 2006-03532-AD                  - 23 -             MEMORANDUM DECISION




Case No. 2006-03532-AD                  - 23 -             MEMORANDUM DECISION



No. 90AP-1302; Smith v. Ohio State Univ. (1990), 53 Ohio Misc. 2d 11, 13, 557 N.E. 2d
857. However, where the contract permits, the parties may modify the terms by mutual
agreement. Ottery v. Bland (1987), 42 Ohio App. 3d 85, 87, 536 N.E. 2d 651. In the
instant claim, plaintiff has failed to produce any evidence to establish defendant did not
perform under the contract. See Revay v. Cleveland State Univ., Ct. of Cl. No. 2002-
04003-AD, 2003-Ohio-101. Plaintiff has failed to show CSCC retained tuition money
and did not issue him a grade for a course completed.
      {¶ 43} Additionally, plaintiff has failed to prove defendant acted improperly in
altering his enrollment status based on his failure to provide sufficient information
regarding past felony convictions. Evidence has shown plaintiff was given a hearing
and opportunity to participate in the felony review process. Evidence has shown that
plaintiff was suspended from enrollment for one year pursuant to his hearing and he
was notified of his right to appeal the decision to suspend his enrollment. A court is
required to defer to academic decisions of a college unless it perceives “* * * such a
substantial departure from accepted academic norms as to demonstrate that the person
or committee responsible did not exercise professional judgment * * *.” Bleicher v. Univ.
of Cincinnati (1992), 78 Ohio App. 3d 302, 308, 604 N.E. 2d 783, quoting Regents of
Case No. 2006-03532-AD                   - 24 -              MEMORANDUM DECISION



the Univ. of Mich. v. Ewing (1985), 474 U.S. 214, 225, 88 L. Ed. 2d 523, 106 S. Ct. 507.
The standard of review is not merely whether the court would have decided the matter
differently but whether the university action was arbitrary and capricious.            Bleicher.
See, also, Bd. Of Curators of Univ. of Mo. v. Horowitz (1978), 435 U.S. 78, 91, 55 L. Ed.
2d 124, 98 S. Ct. 948. Plaintiff has failed to prove defendant acted in such a manner as
to establish liability in handling the matters of plaintiff’s enrollment status. Plaintiff’s
claim is denied.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




TITUS L. JONES

      Plaintiff

      v.
Case No. 2006-03532-AD                  - 25 -              MEMORANDUM DECISION




Case No. 2006-03532-AD                  - 25 -              MEMORANDUM DECISION



COLUMBUS STATE COMMUNITY COLLEGE

      Defendant

      Case No. 2008-09414-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:
Case No. 2006-03532-AD         - 26 -             MEMORANDUM DECISION




Beverly J. Corner                       Christa T. Metger
5918 Sharon Woods Blvd.                 Assistant Attorney General
Suite 100                               Education Section
Columbus, Ohio 43229                    30 East Broad Street, 16th Floor
                                        Columbus, Ohio 43215
RDK/laa
11/4
Filed 12/22/09
Sent to S.C. reporter 4/7/10